Citation Nr: 1542916	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for sinus bradycardia. 

2. Entitlement to service connection for atrial fibrillation, to include as due to sinus bradycardia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel    


INTRODUCTION

The Veteran served on active duty from February 1959 to November 1960 and from August 1979 to November 1979 and from August 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sinus bradycardia and atrial fibrillation.   He contends that his atrial fibrillation is secondary to his sinus bradycardia.  To date, the Veteran has not been afforded a VA examination addressing the etiology of either condition.  The medical evidence establishes that the Veteran has an irregular heartbeat and atrial fibrillation.  An EKG report dated in June 1992 reflects that initially a diagnosis of "nonspecific intraventricular conduction delay" was given, but that was subsequently crossed out and replaced with a notation of "o/w normal EKG."  It was also noted that his heart rate was 47 bpm.  A post service September 1994 EKG shows a diagnosis of sinus bradycardia with 1st degree AV block.  The heart rate at that time was 49 beats per minute.  A note from a physician dated in May 2015 indicates that there was sinus bradycardia on both EKGs.  The Veteran's lay statements indicate that he has had an irregular heartbeat since service.  The record also contains a March 2013 private medical opinion which attributes atrial fibrillation to sinus node dysfunction and cardiac conduction.  Given the foregoing evidence, the Board finds that an examination and opinion would be useful to determine the etiology of the Veteran's current conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination.  The entire claims file and all pertinent records must be reviewed by the examiner.  The examiner should offer an opinion as to all current heart disorder diagnoses.  Based on examination and review of the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current heart disorder, to include any sinus bradycardia and/or atrial fibrillation, is etiologically related to the Veteran's active military service.  The examiner should specifically address the June 1992 EKG. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




